Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent James Reitz, a Judge of the County Court, Putnam County, from enforcing an order dated November 14, 2013, in effect, dismissing the Superior Court Information in a criminal action entitle People v Schepart, commenced in the Justice Court of the Town of Putnam Valley and transferred to the County Court, Putnam County, under Superior Court information No. 261/11.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The petitioner seeks to prohibit enforcement of an order dated November 14, 2013. This proceeding was not commenced until April 11, 2014. Accordingly, it must be dismissed as time-barred (see Matter of Holtzman v Marrus, 74 NY2d 865 [1989]).
Dillon, J.E, Hall, Sgroi and Barros, JJ., concur.